UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES,

         - V -                                                6 Cr. 593 (SHS)

 DEMETRIUS LOCUS ,

                 Defendant.



                                  ORDER

Upon review of defendant's motion, it is hereby :

ORDERED that the Bureau of Prisons release to Defendant's counsel , Grainne E.

O' Neill , Esq. within five business days from the issuance of this order:

       (1) Defendant's complete medical records, including any mental health records

and notes of treatment from the time he entered into the custody of the Bureau of Prisons

to the present, and

       (2) Defendant's disciplinary records from the time he entered into the custody of

the Bureau of Prisons to the present, and

       (3) Defendant's program , employment, and education records from the time he

entered into the custody of the Bureau of Prisons to the present.

                                              SO ORDERED:




                                                     :£idney ~ Stein
                                                      United States District Judge
Dated: New York, New York
May 18, 2021
